Citation Nr: 0812506	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  07-25 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for gingivitis with 
residual dental disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1973 to 
September 1974.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for gingivitis with dental problems.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant entered a substantive appeal, VA Form 9, dated 
and received in August 2007, indicating that she wanted to 
have a Board hearing to be held by a BVA member sitting at 
the Indianapolis VA Regional Office.  A Board hearing has not 
yet been scheduled, nor is there any indication that the 
appellant has withdrawn her hearing request pursuant to 38 
C.F.R. § 20.704(b) and (e) (2007).  As such, the Board finds 
that the appellant must be scheduled for a Board hearing, and 
notified of the time and place of the scheduled hearing.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the appellant 
for a Travel Board hearing before a 
Veterans Law Judge of the Board as soon as 
it may be feasible. The RO should send 
notice of the scheduled hearing to the 
appellant, and her representative, a copy 
of which should be associated with the 
claims file.

2. Thereafter, the case should be returned 
to the Board for further appellate review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
